111 Ariz. 585 (1975)
535 P.2d 1302
Malcolm L. HILLOCK and Beverley C. Hillock, husband and wife, Appellants and Cross-Appellees,
v.
Jack E. BADE, Pima County Assessor, James Lee Kirk, Pima County Treasurer, Dennis Weaver, Thomas S. Jay and James J. Murphy, as members of the Board of Supervisors of Pima County, Arizona, Pima County, Arizona, a body politic, Pima County Board of Equalization, Board of Equalization of the State of Arizona, Arizona State Board of Property Tax Appeals and State of Arizona, a body politic, Appellees and Cross-Appellants.
No. 11668-PR.
Supreme Court of Arizona, In Banc.
June 2, 1975.
Hillock & Richards by Malcolm L. Hillock, Tucson, for appellants and cross-appellees.
Gary K. Nelson, Atty. Gen. by James D. Winter, Asst. Atty. Gen., Phoenix, for appellees and cross-appellants.
PER CURIAM.
In this matter, the Court of Appeals, see 22 Ariz. App. 46, 523 P.2d 97 (1974), held in an extensive written opinion that the action of the Pima County Assessor, pursuant to a county three-year cyclical, re-evaluation plan was constitutional under Article 9, § 1, of the Arizona Constitution, A.R.S. We accepted review to examine into the question.
Our conclusions are in accord with those expressed in the Court of Appeals opinion. The opinion is approved and judgment is ordered in favor of the appellees, cross-appellants as directed therein.